        Case 4:18-cv-00872-BSM Document 15 Filed 02/08/19 Page 1 of 1



               IN THE DISTRICT COURT OF THE UNITED STATES
                      EASTERN DISTRICT OF ARKANSAS

ANGELIA PETTUS, as Parent and
Next Friend of K.P., a Minor,

             Plaintiff,

      v.                                               No. 4:18-cv-00872-BSM

CONWAY SCHOOL DISTRICT,

             Defendant.

                           STIPULATION OF DISMISSAL

      Plaintiff and Defendant, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, stipulate to dismissal of the above-captioned cause of action.

      Dated: February 8, 2019.

                                                Respectfully Submitted,

                                                 /s/ Thomas Nichols
                                                Thomas Nichols – Attorney for Plaintiff
                                                Ark. Bar No. 2009120
                                                Disability Rights Arkansas, Inc.
                                                400 West Capitol Ave., Suite 1200
                                                Little Rock, AR 72201
                                                p: (501) 296-1775
                                                f: (501) 296-1779

                                                 /s/ Jay Bequette
                                                Jay Bequette – Attorney for Defendant
                                                Ark. Bar No. 87012
                                                Bequette, Billingsly & Kees
                                                425 West Capitol Avenue
                                                Suite 3200
                                                Little Rock, AR 72201
                                                p: (501) 374-1107
                                                f: (501) 374-5092
